UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1669


OMAR ANTONIO CEDILLOS-BAROHONA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 20, 2020                                          Decided: July 27, 2020


Before GREGORY, Chief Judge, KING and QUATTLEBAUM, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Janeen Hicks Pierre, PIERRE LAW, PLLC, Charlotte, North Carolina, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Shelley Goad, Assistant Director, Kristin
Moresi, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Omar Cedillos-Barohona, a native and citizen of El Salvador, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s (IJ) decision denying his applications for asylum and withholding of

removal. In his opening brief, Cedillos-Barohona has not addressed the Board’s conclusion

that he waived review of the IJ’s alternative dispositive finding that he failed to establish

eligibility for relief. We therefore conclude that Cedillos-Barohona has abandoned any

such claim on appeal. See Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir.

2013) (except in rare cases, failure to raise issue in opening brief constitutes abandonment

of issue). Accordingly, because the Board’s waiver finding as to a dispositive issue

remains unchallenged, we grant the Attorney General’s motion to dismiss and dismiss the

petition for review for the reasons stated by the Board. In re Cedillos-Barohona (B.I.A.

June 11, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DISMISSED




                                             2